Citation Nr: 0940162	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD), to include 
entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Winston-Salem, North Carolina.  

In April 2007, the Board denied entitlement to an initial 
rating in excess of 30 percent for PTSD.  The Veteran 
subsequently appealed to the Court of Appeals for Veterans 
Claims (Court).  In a September 2008 Memorandum Decision, the 
Court vacated the April 2007 Board decision and remanded the 
matter for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently in receipt of a 30 percent initial 
disability rating for service-connected PTSD.  He contends 
that he is entitled to at least a 70 percent schedular 
disability rating.  See Substantive Appeal received October 
15, 2004.  Alternatively, he has submitted evidence in 
support of TDIU, including an opinion from his private 
psychiatrist that he is unemployable as well as a completed 
formal application for TDIU (VA Form 21-8940).  The Board has 
reviewed the record and, for the reasons discussed below, 
concludes that additional procedural and evidentiary 
development is necessary prior to it proceeding with a final 
determination.  

I. Outstanding VA Records

Initially, the Board observes that the Veteran submitted 
copies of VA mental health treatment records in March 2007 
and January 2009; such records reflect treatment for PTSD in 
January 2006, May 2006, October 2008, and January 2009.  
Additionally, a January 2006 mental health treatment record 
indicates that the Veteran and his wife are attending a 
couples treatment group at the Raleigh Vet Center.  See VA 
Mental Health Clinic Note dated January 27, 2006.  

A review of the claims file reveals that VA treatment records 
dated through May 2004 were obtained by the RO.  There is no 
indication that records dated after May 2004 were ever 
requested, nor is there any evidence that records were ever 
requested from the Raleigh Vet Center.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Since the Board has identified 
outstanding VA treatment records pertinent to the Veteran's 
current claim on appeal, a remand is necessary to allow the 
agency of original jurisdiction (AOJ) to undertake reasonable 
efforts to obtain these records.  See id; see also 38 
U.S.C.A. § 5103A(b).

II. New VA Examination

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court 
held that when entitlement to TDIU is raised during the 
adjudicatory process of an underlying disability or during 
the administrative appeal of the initial rating assigned for 
that disability, it is part of the claim for benefits for the 
underlying disability.  As discussed above, the Veteran 
submitted evidence during the pendency of this appeal which 
pertains to the issue of entitlement to TDIU, including an 
opinion from his private psychiatrist that he is unemployable 
as well as a completed formal claim for TDIU (VA Form 21-
8940).  As such, his claim for entitlement to TDIU is to be 
considered part of his initial rating claim.  See id.  

The Veteran has presented for a number of VA examinations in 
the past.  See VA Examination Reports dated in September 2003 
and September 2004.  However, the reports of these 
examinations are completely devoid of opinions as to the 
effect of his PTSD on his employability.  Furthermore, a 
review of the Veteran's contemporaneous treatment records 
since the September 2004 VA examination reflect declining 
Global Assessment of Functioning (GAF) scores.  Such 
evidence, while not dispositive, is suggestive of increasing 
symptomatology.  Accordingly, the Board finds that a remand 
is necessary to obtain a new VA examination which includes a 
medical opinion which addresses the impact of the Veteran's 
PTSD on his employability.  See Moore v. Nicholson, 21 Vet. 
App. 211 (2007), citing Friscia v. Brown, 7 Vet. App. 294, 
297 (1994) (the Board had a duty, where the critical issue 
was TDIU, to request a medical opinion to discuss what effect 
the veteran's service-connected disability had on his ability 
to work); Beaty v. Brown, 6 Vet. App 532, 537 (1994).  See 
also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination). 

III. VA's Duty to Notify

Finally, the Board observes that the Veteran has not been 
provided notice in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) as to the evidence and 
information necessary to establish an initial disability 
rating, effective date, or entitlement to TDIU.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008).  
See also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
these questions are involved in the present appeal, such 
notice should be provided to the Veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding the evidence and information 
necessary to establish a disability rating 
and an effective date, as well as the 
evidence and information necessary to 
establish entitlement to TDIU.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2008).  

2.  Obtain any VA treatment records from 
the Durham VA Medical Center for the 
period from May 2004 through the present.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  Obtain any records, including any 
individual, couples, or group therapy 
records, from the Raleigh Vet Center.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4.  After the above has been accomplished 
and any outstanding VA records have been 
associated with the claims folder, 
schedule the Veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD upon his social and 
industrial activities including his 
employability.  The examiner should also 
describe what types of employment 
activities are limited because of the 
Veteran's PTSD and what types of 
employment, if any, is feasible given his 
functional impairment.  Finally, the 
examiner should provide an opinion as to 
whether the Veteran's PTSD renders him 
unable to obtain or maintain substantially 
gainful employment.  The rationale for all 
opinions expressed must be provided.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim of entitlement to an 
initial rating in excess of 30 percent for 
PTSD, to include entitlement to TDIU.  
Unless the benefit sought on appeal is 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case as to this issue and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


